IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Guillermo Bautista Capellan,            :
                  Petitioner            :
                                        :   No. 1012 C.D. 2021
            v.                          :
                                        :   Submitted: January 28, 2022
Ashley Holdings, Inc. (Workers’         :
Compensation Appeal Board),             :
                  Respondent            :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE LORI A. DUMAS, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                FILED: July 28, 2022


            Guillermo Bautista Capellan (Claimant) petitions for review from the
September 8, 2021 order of the Workers’ Compensation Appeal Board (Board),
which affirmed a decision and order of a Workers’ Compensation Judge (WCJ)
denying his claim petition filed against Ashley Holdings Inc. (Employer). We affirm.


                                   Background
            On September 6, 2019, Claimant filed a claim petition alleging that on
April 27, 2019, he sustained a low back injury with pain in both legs while lifting
furniture for Employer. Claimant sought full disability benefits from September 4,
2019, and ongoing. On September 10, 2019, Employer filed an answer denying all
material averments, and the matter was assigned to a WCJ. (Reproduced Record
(R.R.) at 2a-10a.)
             The WCJ conducted a hearing on October 16, 2019, during which
Claimant testified in person. The WCJ scheduled a final hearing for April 15, 2020;
however, that WCJ retired in the interim, i.e., WCJ Stapleton, and another WCJ was
reassigned the case. Thereafter, and following a conference call, the WCJ received
deposition testimony from Claimant, the parties’ medical experts, and Jennifer
Huaynate, Employer’s human resources manager. After receiving all the evidence,
the WCJ recounted and summarized the pertinent testimony that was submitted by
Claimant as follows:

             Claimant testified before WCJ Stapleton on [October 16,
             2020]. He worked for [Employer] at the time of the alleged
             injury loading and picking orders in the warehouse. Some
             furniture weighed up to 300 pounds. Claimant did not
             recall his exact activities on April 27, 2019, when he felt
             pain and reported to his supervisor, Eric Juanita.
             [Claimant] went to the infirmary, but [he] did not receive
             any further medical treatment until June[ 2019]. Until then,
             Claimant continued to work with pain. On May 30, 2019,
             Claimant lifted a chair-sized box and felt a crack and fell on
             his back. After reporting to Mr. Juanita, Claimant went to
             Urgent Care at St. Joseph’s Health. Claimant returned to
             work with restrictions. . . . He also underwent physical
             therapy.     Following a [Magnetic Resonance Imaging
             (MRI)], Claimant returned to regular duty [work]. He
             continued to complain about back pain and leg pain[, but]
             [n]othing was done to address his complaints. [Employer’s]
             adjuster[] told Claimant his claim had been closed. He last
             treated at Work Care at St. Joseph’s on July 18, 2019.
             Claimant last worked for [Employer] on September 4, 2019,
             when [Employer] fired him for not meeting his performance
             quota. . . . Claimant currently receives physical therapy
             three times weekly.




                                           2
            When questioned by WCJ Stapleton, Claimant clarified his
            pain started in his back and then progressed to both legs
            along with tingling down to his ankles.

            Sande R. Jacobson, D.C., testified by deposition on
            December 16, 2019. Dr. Jacobson first examined Claimant
            on September 3, 2019. Claimant presented with low back
            pain and no complaints of leg discomfort.            After
            examination, Dr. Jacobson diagnosed Claimant with low
            back pain, muscle spasm, lumbago with sciatica, and
            neuralgia paresthetica. As of [September 3, 2019], Dr.
            Jacobson did not know if Claimant was working. A
            [October 21, 2019] [Electromyography (EMG)] indicated
            right L5 radiculopathy. Dr. Jacobson opined Claimant is not
            capable of returning to work as of September 3, 2019. He
            continued that opinion as of his last examination [of
            Claimant] in December 2019.

            Daphne Golding, M.D., testified by deposition on March
            30, 2020. Dr. Golding is board certified in physical
            medicine and rehabilitation. She evaluated Claimant on
            October 21, 2019, on referral from [another doctor] for
            evaluation and electrodiagnostic testing. Claimant related
            two instances of lifting at work on April 27 and May 30,
            2019. The balance of the history provided by Claimant is
            consistent with his testimony outlined above. Dr. Golding
            diagnosed Claimant with an L4-5 disc bulge, L5-S1 annular
            tear with herniation, and right L5 radiculopathy and S1
            pain.

            ....

            Claimant also offered deposition testimony from Dr.
            Michael Yuz, the radiologist who reviewed an MRI study
            done on [January 30, 2020]. [Employer] offered deposition
            testimony from S. Ross Noble, M.D., and [] Huaynate. For
            reasons discussed below, it is not necessary to summarize
            [the testimonies of] these witnesses.
(R.R. at 304a-06a) (footnotes and emphasis omitted).
            In assessing the credibility of the testimonies proffered by Claimant, Dr.
Jacobson, and Dr. Golding, the WCJ determined as follows:

                                         3
             Claimant’s testimony is not credible. He could not recall
             his activities at the time of his alleged injury in April
             [2019]. During his testimony before WCJ Stapleton,
             Claimant did not discuss the specific symptoms he allegedly
             reported to his supervisor until WCJ Stapleton sought
             clarification. Claimant did not seek any medical treatment
             until two months later. Even during his deposition,
             Claimant [did] not really explore or explain his symptoms.
             Throughout his . . . testimony, Claimant [was] a poor
             historian.

             Dr. Jacobson’s deposition testimony is not credible
             regarding any causal connection between Claimant’s
             medical condition and the alleged date of injury. He did not
             examine Claimant until September 3, 2019, approximately
             five months after the alleged April 2019 injury. [Dr.
             Jacobson’s] conclusions are based in part on information
             from Claimant, [the] testimony [of which] is rejected as not
             credible. Despite Claimant’s complaints of leg pain and
             tingling, Dr. Jacobson did not relate any such complaints
             from Claimant although he diagnosed Claimant with
             sciatica. The history Dr. Jacobson related during his
             testimony is not consistent with Claimant’s testimony
             regarding the alleged [April 27, 2019] injury date. In fact,
             the history relates [to] Claimant’s testimony of what
             happened in May 2019. Furthermore, Dr. Jacobson [did]
             not even testify as to the date of injury, and he did not know
             if Claimant was working or not as of his initial examination.

             Dr. Golding’s deposition testimony is not credible regarding
             any causal connection between Claimant’s medical
             condition and the alleged date of [the] injury. Her
             understanding of Claimant’s history comes from Claimant
             personally. Since Claimant’s testimony is rejected as not
             credible, Dr. Golding’s understanding of Claimant’s history
             is based on information from Claimant [and,] [a]bsent some
             independent information, Dr. Golding’s understanding of
             the history is also incredible. Furthermore, her diagnosis
             conflicts with Dr. Jacobson’s diagnosis.
Id. at 305a-06a.



                                           4
               In the “Discussion” section of his decision, the WCJ correctly observed
that a claimant bears the burden of proof in a claim petition proceeding and must
establish, among other things, that he/she sustained an injury in the course of his/her
employment and the injury is related to that employment. In denying Claimant’s
claim petition, the WCJ reasoned as follows:

               In the instant case, Claimant has not met his burden to
               prove that he suffered an injury at work. His testimony is
               not credible. It is the only evidence of the occurrence of the
               alleged injury. Both Dr. Jacobson’s and Dr. Golding’s
               understanding of the injury is based on Claimant’s
               incredible history; therefore, they cannot independently
               offer any evidence to establish the occurrence of the injury.
               Dr. Jacobson does not even know about any alleged April
               27, 2019 incident, and he did not testify to any date of
               injury.

               This [WCJ] does not question the conclusions of Dr.
               Jacobson or Dr. Golding regarding Claimant’s physical
               condition; however, the lack of credible evidence of
               Claimant’s condition being caused by an incident at work as
               alleged in the [c]laim [p]etition dictates that the [c]laim
               [p]etition must be denied and dismissed. Given [that] the
               burden of proof rest[s] with Claimant[,] and [Claimant]
               fail[ed] to meet this burden with his evidence, it is not
               necessary to discuss the responsive evidence and witness
               testimony offered by [Employer].
Id. at 307a.
               From all of this, the WCJ issued a finding of fact, determining that
“[t]here is no credible evidence that Claimant suffered an injury at work on April 27,
2019,” and a conclusion of law, stating that “Claimant failed to meet his burden of
proof . . . by not submitting credible evidence of a causal connection between his




                                             5
physical condition [and] the alleged April 27, 2019 incident at work.” Id. at 306a-
07a.1
               Thereafter, Claimant appealed to the Board, arguing that the WCJ erred
in failing to review the testimony of record and did not issue a reasoned decision. In
rejecting these arguments, the Board stated:

               Because the WCJ rejected [Claimant’s] testimony as to the
               very occurrence of a work injury, he could not meet his
               burden of proof. Claimant argues that there is no support
               for the ruling that there was no work injury because no lay
               or medical witness presented by [Employer] testified there
               was no injury. This contention ignores the fact that the
               burden in this proceeding was on Claimant. Claimant
               asserts that the WCJ never had the opportunity to observe
               him testify. While correct, the WCJ did not simply make a
               demeanor[-]based assessment of Claimant’s credibility but
               provided objective reasoning for his determination. The
               WCJ chose to reject Claimant’s testimony as to the
               occurrence of a work-related injury and rendering
               credibility determinations is the quintessential function of
               the fact finder. We further note that a medical opinion
               purporting to establish the occurrence of a work injury
               based on a claimant’s testimony that was rejected would be
               of no value. With his contentions, Claimant is essentially
               asking us to reweigh the evidence, which we cannot do.

               As the [WCJ’s] [d]ecision contains necessary findings of
               fact and is capable of meaningful appellate review, we
               reject the contention that it is not reasoned. There is no
               indication that the WCJ ignored relevant testimony.



        1
         Although the structure and format of the WCJ’s decision and order appears to diverge from
the standard layout that this Court is most familiar with, in that it is separated into five different
sections, “Record,” “Witness Testimony and Credibility Determinations,” “Findings of Fact,”
“Discussion,” and “Conclusions of Law,” Claimant does not assert that the composition of the
decision has impeded his ability to advance meaningful arguments before the Board or this Court.



                                                  6
R.R. at 316a-17a (internal citations omitted). Accordingly, and for these reasons, the
Board affirmed the order of the WCJ. Claimant then filed a petition for review with
this Court.2

                                          Discussion
               Claimant argues that the Board erred in affirming the WCJ because he
went to Employer’s infirmary, received treatment, and later worked with restrictions.
Claimant further contends that no fact or medical witness testified that he did not
sustain an injury and maintains that “no other incident or condition accounts for the
disability.”   (Claimant’s Br. at 15.) As such, according to Claimant, there was no
competent medical or factual evidence in the record to support the WCJ’s finding that
no work-related injury had occurred. In this vein, Claimant suggests that the WCJ
should have credited the testimonies of Claimant and his experts and, further, failed
to issue a reasoned decision explaining why he chose not to.
               Initially, we observe that it is the claimant who bears the burden of
proving all elements necessary to support an award of workers’ compensation
benefits, namely that the claimant sustained an injury in the course of employment
and the injury is causally related thereto. Lewis v. Workers’ Compensation Appeal
Board (Andy Frain Services, Inc.), 29 A.3d 851, 861 (Pa. Cmwlth. 2011). Where the
causal relationship between the work incident and the injury is not obvious,
unequivocal medical evidence is necessary to establish that relationship. Roundtree


       2
         Our scope of review is limited to determining whether findings of fact are supported by
substantial evidence, whether an error of law has been committed, or whether constitutional rights
have been violated. Section 704 of the Administrative Agency Law, 2 Pa.C.S. §704; Meadow
Lakes Apartments v. Workers’ Compensation Appeal Board (Spencer), 894 A.2d 214, 216 n.3 (Pa.
Cmwlth. 2006).



                                                7
v. Workers’ Compensation Appeal Board (City of Philadelphia), 116 A.3d 140, 145
(Pa. Cmwlth. 2015).
                 Moreover, pursuant to section 422(a) of the Pennsylvania Workers’
Compensation Act (Act),3 77 P.S. §834,4 a WCJ must issue a “reasoned decision” that
adequately explains the reasons for rejecting or discrediting competent evidence in
order to permit adequate appellate review.                  Daniels v. Workers’ Compensation
Appeal Board (Tristate Transport), 828 A.2d 1043, 1047 (Pa. 2003). The purpose of
the reasoned decision requirement “is to spare the reviewing court from having to
imagine why the WCJ believed one witness over another.” Dorsey v. Workers’
Compensation Appeal Board (Crossing Construction Co.), 893 A.2d 191, 194-96 (Pa.
Cmwlth. 2006). Where, as here, witnesses testify only by deposition, the WCJ must
articulate an actual objective basis for the credibility determination in order to satisfy
the reasoned decision requirement. Daniels, 828 A.2d at 1053.
                 Here, the WCJ found, as a matter of fact, that Claimant failed to satisfy
his burden of proving that he sustained a work-related injury. This finding, in turn,
was based on the WCJ’s credibility determinations. More specifically, the WCJ
rejected (1) the testimony of Claimant because Claimant had difficulty recalling the
event(s) that gave rise to his alleged injury in April 2019 and, further, the nature and

       3
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.1, 2501-2710.

       4
           Section 422(a) of the Act provides, in pertinent part:

                 All parties to an adjudicatory proceeding are entitled to a reasoned
                 decision containing findings of fact and conclusions of law based
                 upon the evidence as a whole which clearly and concisely states and
                 explains the rationale for the decisions so that all can determine why
                 and how a particular result was reached.

77 P.S. §834.



                                                    8
extent of his injury; (2) the testimony of Dr. Jacobson because he examined Claimant
approximately five months after the alleged April 2019 injury, testified in a manner
that was inconsistent with Claimant’s testimony, and was unaware of the date of the
injury; and (3) the testimony of Dr. Golding because it was dependent on Claimant’s
testimony, which was found to be not credible, and conflicted with the testimony of
Dr. Jacobson. In light of these explanations, we conclude that the WCJ articulated
adequate and objective reasons for deciding not to credit the testimonies of Claimant
and his medical experts. See Daniels, 828 A.2d at 1053 (explaining that the reasoned
decision requirement is met where an expert witness’s opinion is rejected on the
ground that it is based upon erroneous factual assumptions or where the expert
examined the claimant in an untimely fashion vis-à-vis the date of the injury);
Schauer v. Workers’ Compensation Appeal Board (Schauer Physical Therapy, Inc.)
(Pa. Cmwlth., No. 1323 C.D. 2014, filed April 23, 2015) (unreported), slip op. at 7
(concluding that the WCJ issued a reasoned decision for rejecting the claimant’s
testimony where the claimant “d[id] not know how the injuries occurred”).5
Consequently, substantial evidence exists to support the WCJ’s credibility
determinations and, also, his finding of fact and ultimate legal conclusion that
Claimant failed to carry his burden of proof.            See Amandeo v. Workers’
Compensation Appeal Board (Conagra Foods), 37 A.3d 72, 81-82 (Pa. Cmwlth.
2012) (concluding that the WCJ did not err in denying the claimant’s claim petition
where “the WCJ issued factual findings supported by substantial evidence,” “based
those findings upon credibility determinations supported by objective reasons,” and



      5
      We cite Schauer for its persuasive value in accordance with section 414(a) of the
Commonwealth Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).



                                          9
“[t]hose findings, in turn, support[ed] the WCJ’s conclusion that [the claimant] failed
to satisfy his burden of proof”).
             Claimant also contends that the WCJ erred in not describing or
discussing the testimonies of Huaynate, Employer’s experts, and Claimant’s rebuttal
expert, Dr. Yuz. However, contrary to Claimant’s contentions, section 422(a) of the
Act “does not require the WCJ to address all of the evidence presented in a
proceeding in [his] adjudication.”           Montgomery Tank Lines v. Workers’
Compensation Appeal Board (Humphries), 792 A.2d 6, 13 n.10 (Pa. Cmwlth. 2002).
“Rather, the WCJ is only required to generally set forth the reasons for making the
finding and is only required to make those findings necessary to resolve the issues
that were raised by the evidence and which are relevant to making the decision.” Id.;
see Pryor v. Workers’ Compensation Appeal Board (Colin Service Systems), 923
A.2d 1197, 1202 (Pa. Cmwlth. 2006). Here, the burden of proof remained with
Claimant throughout the proceedings and never shifted to Employer. Therefore, the
above-mentioned testimony was effectively irrelevant, and the WCJ’s findings of fact
were sufficient to resolve the issues presented in this case.
             Accordingly, having concluded that the WCJ did not err in denying
Claimant’s claim petition, we affirm the order of the Board.


                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           10
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Guillermo Bautista Capellan,          :
                  Petitioner          :
                                      :    No. 1012 C.D. 2021
            v.                        :
                                      :
Ashley Holdings, Inc. (Workers’       :
Compensation Appeal Board),           :
                  Respondent          :


                                  ORDER


            AND NOW, this 28th day of July, 2022, the September 8, 2021 order
of the Workers’ Compensation Appeal Board is hereby AFFIRMED.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge